MEMORANDUM**
Federal prisoner Jesus Castro Garcia appeals pro se the district court’s order denying his 28 U.S.C. § 2255 motion to vacate his 46-month sentence, which was imposed following his guilty plea to illegal reentry in violation of 8 U.S.C. § 1826.
We agree with the district court that Castro-Garcia did not establish that his counsel was ineffective at sentencing for failing to object under Apprendi v. New Jersey, 580 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), to the district court’s use of prior state convictions to enhance Castro-Garcia’s sentence for a prior aggravated felony, because this issue is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000). We also agree with the district court that Castro-Garcia failed to establish that his counsel was ineffective during plea negotiations by failing to obtain his signature to a plea offer that would have given him a maximum sentence of 13 months.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.